 In the Matter of MASTER INDUSTRIES, INC.andPAINTERS UNIONLOCAL 396, BROTHERHOOD OF PAINTERS, DECORATORS & PAPER HANG-ERS OFAMERICA, A. F. OF L.In the Matter of MASTER INDUSTRIES, INC.andAMALGAMATED LOCAL453, U. A. W.-C. I. O.Cases Nos. 13-P-2944 and 13-R-2991, respectively.-DecidedAugust 24, 1945Mr. S. W. DeKoven,of Chicago, Ill., for the Company.Mr. F. J. Haggerty,of Chicago, Ill., for the Painters.Meyers ct Meyers, by Mr. H. E. Baker,andMr. Albert E. Glenn,of Chicago, Ill., for the C. I. O.Messrs. Angelo IncisoandNick Nardi,of Chicago, Ill., for theA. F. of L.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Painters Union Local 396, Brother-hood of Painters, Decorators & Paper Hangers of America, A. F. ofL., herein called the Painters, and Amalgamated Local 453, U. A. W,C. I. 0., herein called the C. I. 0., 'alleging that a question affectingcommerce had arisen concerning the representation of employees ofMaster Industries, Inc., Chicago, Illinois, herein called the Company,the National Labor Relations Board provided for an appropriate con-solidated hearing upon due notice before Gustaf B. Erickson, TrialExaminer.Said hearing was held at Chicago, Illinois, on May 29,1945.The Company, the Painters, the C. I. 0., and the United Auto-mobile Workers of America, A. F. of L., herein called the A. F. of L.,appeared and participatedAll parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are hereby63 N. L.R. B., No. 81.521 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMaster Industries, Inc., an Illinois corporation having its principaloffice and place of business at Chicago, Illinois, is engaged in the finish-ing and stamping of radar, radionic, and electronic equipment. Ituses raw materials consisting of steel, aluminum, paint, plating, andchemicals, of which approximately 90 percent comes from points out-side the State of Illinois.Its products are valued in excess of$1,500,000 annually, at least 85 percent of which is for direct sale to,the armed services and all of which eventually is shipped to pointsoutside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPainters Union Local 396, Brotherhood of Painters, Decorators &Paper Hangers of America, affiliated with the American Federationof Labor, is a labor organization admitting to membership employeesof the Company.Amalgamated Local 453, United Automobile, Aircraft & Agricul-tural Implement Workers of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.United Automobile Workers of America, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to mem-bership employees of the company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to any of the labororganizations involved herein until it has been certified by the Boardin an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Painters and C. I. O. each represents a substan-tial number of employees in the unit hereinafter found appropriate.,'The Field Examiner reported that the Painters submitted 20 cards, that the names of16 persons appearing on the cards werelisted on the Company's payroll as spray departmentemployees, and that the 16 cards were dated in March 1945. The C I 0 submitted 123cards , the names of 20 persons appearing on the cards were listed on the Company's payroll as spray department employees;the names of the persons appearing on the remainder0 MASTER INDUSTRIES, INC.523We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TILE APPROPRIATE UNIT; TIIE DETERMINATION OF REPRESENTATIVESThe Painters seeks a unit composed of all painters, sprayers, dip-pers, helpers,' and inspectors employed in the Company's spray de-partment.The A. F. of L. desires a unit of all the Company's em-ployees, excluding painters, sprayers, dippers, helpers, and inspectorsemployed in the spray department, armed militarized guards, clericaland sttpervisory employees.The C. I. O. is in substantial agreementwith the unit sought by the A. F. of L., except that it would includein the unit the painters, sprayers, dippers, helpers, and inspectorsemployed in the spray department.The Company takes a neutralposition.The spray department employees are classified as wrinkle sprayers,prime sprayers, painters, dippers, helpers, and inspectors.They per-form the painting and inspecting on all themetalproducts manu-factured or jobbed by the Company.They carry on the paint workby means of spray guns and by dipping the metal products to bepainted into a paint bath.Their duties are dissimilar to those ofthe production and maintenance employees and they share none of thework of the latter.Unlike the other production and maintenanceemployees they are subject to stringent health, safety, and insuranceregulations.They work in a building segregated from the other em-ployees and are under separate supervision.Although their workon the products manufactured by the Company is an integral part ofthe Company's manufacturing process,_ their work on the productsjobbed by the Company is not.The record discloses no previous his-tory of collective bargaining..The employees sought by the Painters comprise a well-defined craftgroup such as the Board has often found may constitute a separateappropriate unit.2On the other hand, they may properly functionas a part of the production and maintenance unit sought by the C. I. O.Accordingly, our determination of the appropriate unit will depend,in part, upon the desires of the employees themselves to be expressedof the cards were listed on the pay roll as being employed in departmentsother than thespray department;and 48 cardswere datedinMarch1945, 22 in April 1945,and 41 wereundated.The A F of Lsubmitted 47 cards;the names of 10 persons appearing on thecards were listed on the Company's payroll as spray department employees,the namesof the employees appearingon theremainder of the cardswerelisted on the pay roll asbeing employed in departmentsother than the spraydepartment,and 1 card was datedin February1945,14 in March 1945,23 in April1945, and 2 were undatedThe reportfurther revealsthat there are approximately40 employeesin the spraydepartment and atotal of approximately 160 employeesin departmentsother than the spray department.2 SeeMatter of Brown Shipbuilding Company,Inc.,58 N. L. R.B., 998,Matter of Carbideand Carbon Chemicals Corporation,57 N. L.R. B. 783. .524DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the elections hereinafter directed.If at such elections the em-ployees of both voting groups hereinafter defined select the C. I. O.they will thereby have indicated their desire to constitute a single bar-gaining unit; otherwise, they will have indicated their desire to con-stitute separate bargaining units.There remains for consideration the status of the foreman whomthe Painters would include in its proposed unit notwithstanding thefact that he admittedly possesses supervisory authority; the C. I. 0.and the A. F. of L. would exclude him. Since the record establishesthat the foreman possesses supervisory authority within the Board'scustomary definition thereof, we shall exclude him from the Painters'proposed unit.We shall direct that separate elections by secret ballot be held amongthe employees of the Company, in the voting groups listed below,excluding all clerical employees, armed militarized guards, and su-pervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or ef-fectively recommend such action, who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.1.All painters, sprayers, dippers, helpers, and inspectors employedin the spray department, excluding foremen.2.All remaining production and maintenance employees, excludingpainters, sprayers, dippers, helpers, and inspectors employed in thespray department.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series '3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Master Industries,Inc., Chicago, Illinois, elections by secret ballot shall be conducted asearly as possible but not later than thirty. (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employees inthe voting groups set forth in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, and MASTER INDUSTRIES, INC.525including employees in the armed forces of the United States who pre--sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the elections, (1) to determinewhether the employees described in group 1 of Section IV, above, de-sire to be represented by Painters Union Local 396, Brotherhood ofPainters, Decorators & Paper Hangers of America, affiliated with theAmerican Federation of Labor, or by Amalgamated Local 453, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,i.ffiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining, or by neither; (2) to determine whetherthe employees described in group 2 of Section IV, above,desire to berepresented by Amalgamated Local 453, United Automobile, Aircraft.&Agricultural Implement Workers of America, affiliated with theCongress of Industrial Organizations, or by United Automobile Work-er's ofAmerica, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.'MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.3 The request of the Painters,C. 1. 0. and A F.of L. that they be designated on theballot otherwise than as hereinabove set forth is hereby referred to the Regional Directorto whom the Board has delegated discretionary authority in matters relating to the conduct.of elections.